CV6-613                                                             



TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-96-00613-CV







Linda Robinson, Appellant



v.



Voncile Howard, Appellee







FROM THE COUNTY COURT AT LAW NO. 1 OF BELL COUNTY,


NO. 36,706, HONORABLE EDWARD S. JOHNSON, JUDGE PRESIDING







PER CURIAM


	By joint motion, the parties have informed the Court that they have settled all claims. 
Accordingly, the cause is moot, and must be dismissed and the trial-court judgment vacated, as the parties
have requested.  City of W. Univ. Place v. Martin, 123 S.W.2d 638, 639 (Tex. 1939); Texas Dept. of
Health v. Long, 659 S.W.2d 158, 161 (Tex. App.--Austin 1983,  no writ).  The parties have agreed that
all costs in the cause be paid by the party incurring same.

	The trial-court judgment is vacated and the cause dismissed.


Before Justices Powers, Jones and Kidd

Judgment Vacated and Cause Dismissed on Joint Motion

Filed:   February 13, 1997

Do Not Publish